TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00292-CV


Melinda Henry, Appellant

v.

Carlos Cortez, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
NO. 11-0359-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Melinda Henry filed a notice of appeal on May 4, 2011.  This Court has
received from the district clerk of Williamson County a copy of the trial court's order granting
Henry's motion for new trial on May 18, 2011.  On August 31, 2011, the Clerk of this Court sent
notice to Henry requesting an explanation in writing of why her appeal should not be dismissed for
want of jurisdiction and notifying her that her appeal would be dismissed for want of jurisdiction if
she did not respond to this Court by September 12, 2011.  To date, Henry has not responded to this
Court's notice.  We dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).


						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   September 16, 2011